Citation Nr: 1525693	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's service connection claim for bilateral upper extremity neuropathy, to include as due to service-connected diabetes mellitus type 2 (diabetes).  

2.  Whether new and material evidence has been received to reopen the Veteran's service connection claim for bilateral lower extremity neuropathy, to include as due to service-connected diabetes.  


REPRESENTATION

Appellant (Veteran) represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims to service connection for peripheral neuropathy.    

The Veteran filed an original claim of service connection for peripheral neuropathy in May 2004.  The RO denied his claim in a June 2006 rating decision.  As new and material evidence was included in the claims file within one year of that decision, the decision did not become final even though the Veteran did not submit a notice of disagreement (NOD) against the decision.  See 38 C.F.R. § 3.156(b) (2014) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The RO again addressed the Veteran's claims in a March 2008 rating decision, which is the final decision addressed by the Board below.  38 C.F.R. § 20.200.  

The Board will grant a reopening of the claims to service connection.  The underlying claims are further addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The entire record consists solely of electronic claims files and has been reviewed.  No new and relevant documentary evidence has been included in the record since the December 2013 statement of the case (SOC).  


FINDINGS OF FACT

1.  By rating decision in March 2008, service connection was denied for bilateral upper and lower extremity neuropathy.   The Veteran did not appeal. 

2.  Evidence received since March 2008 relates to unestablished facts necessary to substantiate the claims for service connection for bilateral upper and lower extremity neuropathy, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for a bilateral upper and lower extremity neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral upper and lower extremity neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed peripheral neuropathy in each of his extremities as the result of his service-connected diabetes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran did not appeal the June 2006 or March 2008 rating decisions that denied his original claims.  The decision is a prior final denial of the claim.  In that decision, the RO considered the Veteran's service treatment records (STRs) which are negative for a neurological disorder.  The RO considered lay assertions from the Veteran, his family members, and a former coworker that he experiences numbness and tremors.  The RO considered the Veteran's lay assertions that his problem stems from diabetes.  The RO considered VA treatment records and examination reports which indicate that the Veteran may have suffered from a neurological disorder manifested by ataxia, weakness, numbness, restlessness, but with an "unclear etiology."  And the RO considered a January 2008 VA compensation examination which found that the Veteran did not have neuropathy from diabetes.    

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In March 2008 the Veteran was advised of the decision and of his appellate rights.  The Veteran did not respond with a NOD or a substantive appeal.  Indeed, no information or evidence was added to the record in the year following the decision.  38 C.F.R. § 3.156(b).  No further communication regarding his claim of entitlement to service connection for neuropathy was received until October 2010, when VA received his claims to reopen service connection.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the March 2008 rating decision, additional evidence has been submitted into the record to include VA treatment records containing supportive statements by treating physicians.  In an October 2010 record, one physician stated that the Veteran's neuropathy was likely due to diabetes, while another physician noted the Veteran's "known history" of neuropathy.  In October 2012, a physician indicated that the Veteran's arm weakness and numbness likely stemmed from cervical stenosis "with associated neuropathy and pain."  In a May 2013 treatment record, a VA physician discussed the Veteran's arm paresthesia, and stated "possible scarring superimposed by diabetes."  The record also contains the report of a June 2012 VA examiner, who found the Veteran with neuropathy, but stated that it was unrelated to diabetes.  

The evidence received since the prior final denial in March 2008 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the VA treatment records suggesting a link between neuropathy and diabetes corroborate the Veteran's secondary service connection claim.  This information was lacking in March 2008.    

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the VA treatment records, the new evidence tends to prove a previously unestablished fact (i.e., medical nexus) necessary to substantiate the underlying claims of secondary service connection for neuropathy.  At a minimum, the duty to assist the Veteran with further inquiry into his claims has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for neuropathy are reopened.  


ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for bilateral upper extremity neuropathy is granted.  

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for bilateral lower extremity neuropathy is granted.  


REMAND

A remand is necessary for additional development and medical inquiry into the Veteran's claims.  

The record indicates that VA medical evidence may be outstanding.  The Veteran indicated that a treating VA physician, "Dr. Elizabeth Paisley[,]" has provided a favorable medical nexus opinion.  Such an opinion is not of record however.  Moreover, several VA treatment records dated since 2010 indicate pending and planned EMG tests to assess the Veteran's neurological condition.  Such EMG test results are not of record, however.  Any outstanding VA treatment records and reports, to include the matters mentioned above, should be included in the claims file.  The most recent VA treatment records in the claims file are dated in August 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The opinions of record tending to associate the Veteran's neuropathy with his service-connected disability are conclusory in nature and are therefore inadequate on which to base a grant of service connection.  However, they are sufficient to trigger VA's duty to assist.  Accordingly, the Veteran should undergo another VA compensation examination into his claims to service connection for bilateral upper and lower peripheral neuropathy.  The record documents that the Veteran underwent such an examination in June 2012, and that the examiner found that the Veteran did not have neuropathy related to diabetes.  Since then, however, additional medical evidence dated after June 2012 indicates that the Veteran does have peripheral neuropathy which may relate to diabetes.  A new exam should therefore be scheduled for him.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  In particular, any medical comments on this matter from Dr. Elizabeth Paisley should be included in the claims file, along with any EMG reports that are currently outstanding.  

If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his diagnosed neuropathy of all extremities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand.  The examiner is asked to provide a report addressing the following inquiries:  

(a)  In which extremities does the Veteran have neuropathy?  

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's diagnosed neuropathy began in or is related to active service to include his presumed exposure to herbicides during service? 

(c)  If the answer to (b) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the neuropathy is proximately due to or the result of the Veteran's service-connected diabetes?   

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's neuropathy is aggravated (i.e., permanently worsened beyond the natural progress) by the diabetes?   If aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected diabetes.  

In answering these questions, the VA examiner should discuss any evidence of record supporting the Veteran's claim to medical nexus between peripheral neuropathy and diabetes, such as the VA treatment records dated in October 2010, October 2012, and May 2013, tending to indicate the possibility of diabetic neuropathy.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed neuropathy, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


